— In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered June 20, 1985, which denied two motions made by him for partial summary judgment.
Order modified, on the law, by, adding thereto a provision searching the record and thereupon granting partial summary judgment to the defendant dismissing the plaintiffs twenty-first cause of action. As so modified, order affirmed, with costs to the defendant.
The plaintiff sought partial summary judgment establishing the defendant’s liability with respect to 14 causes of action sounding in defamation, injurious falsehood, interference with prospective economic advantage, interference with contractual relations, prima facie tort, breach of hospital bylaws, and violation of constitutional rights. The defendant’s liability allegedly stems from his participation in various meetings which resulted in the suspension of the privileges of the *738plaintiff, an anesthesiologist, at St. Agnes Hospital in White Plains. To the extent that liability exists on the plaintiff’s constitutional claim for wrongful suspension, upon our review of the record, we find that the plaintiff’s remedy is against the hospital, not this individual defendant (see, Jacobson v New York Racing Assn., 33 NY2d 144). The plaintiff’s twenty-first cause of action is therefore dismissed. Because issues of fact exist as to the defendant’s liability on the remaining causes of action on which he sought partial summary judgment, the relief sought by him was properly denied (see, Zuckerman v City of New York, 49 NY2d 557). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.